IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43221

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 316
                                               )
       Plaintiff-Respondent,                   )   Filed: January 8, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SHAWN PAUL BEERY,                              )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for enticement of a child through use of the
       internet or other communication device and judgment of conviction and
       consecutive indeterminate term of ten years for or sexual exploitation of a child,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In District Court Case No. CR-2014-6895, Shawn Paul Beery pled guilty to enticement of
a child through use of the internet or other communication device. I.C. § 18-1509A. In District
Court Case No. CR-2014-8428, Beery pled guilty to sexual exploitation of a child. I.C. § 18-
1507(2)(a). In exchange for his guilty pleas, additional charges were dismissed. The district
court sentenced Beery to a unified term of fifteen years, with a minimum period of confinement


                                               1
of ten years, for enticement of a child through use of the internet or other communication device
and a consecutive indeterminate term of ten years for sexual exploitation of a child. Beery
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Beery’s judgments of conviction and sentences are affirmed.




                                                   2